Citation Nr: 1810608	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for a right hip disorder.

3. Entitlement to service connection for a left hip disorder.

4. Entitlement to service connection for a right quadriceps disorder.

5. Entitlement to service connection for astigmatism.

6. Entitlement to service connection for a respiratory disorder.

7. Entitlement to service connection for varicose veins, left calf. 

8. Entitlement to service connection for hypertension. 



REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2009 to October 2011.  He was awarded the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video-conference board hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript is of record. 

All of the claims, with the exception of service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's hypertension had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including hypertension, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307 (d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that service connection is warranted for hypertension.  See April 2012 Veteran's Application for Compensation and Pension.

In this regard, the Veteran's VA treatment records confirm a current diagnosis of hypertension.  See, e.g., July 2015 Outpatient Visit Note (noting the Veteran was first diagnosed with hypertension 3 years ago).  See also May 2015 Outpatient visit note (reporting elevated blood pressure readings); November 2013 Outpatient Visit Note (reflecting the Veteran has a history of hypertension and was treated with medication but stopped).

Moreover, the Veteran's service treatment records reflect he was monitored and taking medication for hypertension.  See June 2011 STR Health Record (noting the Veteran has been having frequent high blood pressure readings); July 2011 STR Health Record (reflecting the Veteran's blood pressure was monitored for 5 days).  In June 2011, it was noted that the Veteran was taking medication for high blood pressure.  See June 2011 STR Health Record (noting the Veteran will continue to take atenolol as his blood pressure is currently managed with it).  As the Veteran was treated for high blood pressure in service and recent, post-service private treatment records dated from 2013 through 2015 show that the Veteran continues to be treated for hypertension, the Board finds that the Veteran's current diagnosis of hypertension stems from symptoms he experienced during service.  Accordingly, service connection for hypertension is warranted.  See 38 C.F.R. § 3.309(a).


ORDER

Entitlement to service connection for hypertension is granted


REMAND

Unfortunately, with respect to the remaining claims a remand is required.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

It appears VA treatment records are missing from the Veteran's claims file.  The December 2013 SOC references the Veteran's VA treatment records from VAMC Boston from November 5, 2012- March 25, 2013 and VAMC Bedford from April 24, 2012- December 13, 2013.  However, these records now appear to be missing from the record.  In addition, the Veteran has stated that he has received treatment for his hips, shoulder, right quadriceps, and left calf from the VAMC in Bedford. 
Accordingly, appropriate efforts must be made to obtain the Veteran's complete VA treatment records and associate them with the claims file.  The Veteran's updated private treatment records should also be obtained.

The Veteran was afforded a VA examination in November 2012.  The examiner found that the Veteran did not have a current respiratory disorder.  He was diagnosed as having varicose veins in the left calf; however, in a March 2013 addendum the examiner concluded that they were not related to the Veteran's complaints of left calf pain during service in May 2011.  On examination in November 2012, the Veteran was also diagnosed as having left shoulder strain, right hip pain, and right quadriceps strain.  More recent private treatment records show treatment for an upper respiratory infection in March 2014, as well as notations of a calcium deposit in the Veteran's left shoulder, right hip arthritis, and left calf damage from ruck marching.  As such, additional VA examinations are required to clarify the Veteran's diagnoses and obtain medical nexus opinions, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Family Medicine Associates Manchester, dated from July 2015, forward.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records from the Boston (including Jamaica Plain) and Bedford VA treatment facilities, dated from January 2012, forward.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed right hip, left hip, left shoulder and right quadriceps disabilities.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include all diagnostic testing or evaluation, to include x-rays if indicated, deemed necessary by the examiner.  

The examiner must identify all current right hip, left hip, left shoulder, and right quadriceps disorders found to be present.  In so doing, the examiner must acknowledge the diagnoses of left shoulder strain and right quadriceps strain on VA examination in November 2012, as well as the treatment records from Family Medicine Associates Manchester showing diagnoses of a calcium deposit in the Veteran's left shoulder and right hip arthritis.

The examiner must render an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current right hip, left hip, and/or left shoulder disorder had its clinical onset during active service or is related to any incident of service, to include the rigors of training and/or his in-service truck accident?

In providing this opinion, the examiner should consider and address the following, and, for the purpose of providing the opinion, accept the Veteran's statements as true:

* The Veteran's account of injuring his left shoulder and hips when his convoy was hit with an IED and his truck rolled into an irrigation ditch;

* The Veteran's in-service treatment for right quadriceps strain in August 2010; and 

* The Veteran's account of experiencing hip pain during physical training (PT), which included muscle failure PT, road marching with a 65 pound ruck sack, running, and combat training.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his varicose veins, left calf.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include all diagnostic testing or evaluation deemed necessary by the examiner.  

The examiner must render an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that that the Veteran's varicose veins, left calf, had their clinical onset during active service or are related to any incident of service, to include the rigors of training?

In providing this opinion, the examiner should consider and address the following, and, for the purpose of providing the opinion, accept the Veteran's statements as true:

* The Veteran's in-service treatment for left calf pain and swelling in May 2011; and

* The Veteran's account of jumping in and out of trucks, running, and road marching with heavy gear. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

5.  Schedule the Veteran for VA pulmonary examination.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner. 

The examiner must identify all current respiratory disorders found to be present.

The examiner must render an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder, to include the Veteran's upper respiratory infection treated in March 2014, had its clinical onset during active service or is related to any incident of service, to include exposure to burn pits and poor air quality in Afghanistan?

In providing this opinion, the examiner should consider and address the following, and, for the purpose of providing the opinion, accept the Veteran's statements as true:

* The Veteran's in-service treatment for an upper respiratory infection in August 2009; and

* The Veteran's reported in-service exposure to burn pits which burned feces, trash, tires, and plastic; sand; dust; and the overall poor air quality while he was deployed in Afghanistan; and 

* The Veteran's account of continuing to experience upper respiratory infection once or twice a year since service.
 
All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

6.  Schedule the Veteran for a VA eye examination.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  

The examiner must identify all current eye disorders found to be present, astigmatism, etc.  

The examiner should provide answers to the following questions:

(a)  As the EACH diagnosed eye disorder, is it characterized as (i) refractive error of the eye; (ii) a congenital or developmental defect, (iii) a congenital or developmental disease, or (iv) acquired in nature?  Please provide complete rationale for your opinion.

(b)  Is it at least as likely as not (50 percent or greater probability) that any current eye disorder had its clinical onset during active service or is related to any incident of service, to include being exposed to burn pits, fumes, sand, and dust while in Afghanistan, as well as high heat exposure? 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

7.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


